UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: May 18, 2017 to June 16, 2017 Commission File Number of issuing entity: 333-195164-15 Central Index Key Number of issuing entity: 0001654734 Wells Fargo Commercial Mortgage Trust 2015-C31 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-195164 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541214 C-III Commercial Mortgage LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001238163 Société Générale (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542105 Basis Real Estate Capital II, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001555501 Liberty Island Group I LLC (Exact name of sponsor as specified in its charter) Anthony J. Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) NewYork (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3979771
